Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered October 20, 1987, convicting him of attempted burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The testimony of three eyewitnesses established that the defendant tried to pry open the window of a dwelling, and it is uncontroverted that he had no permission to do so. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
With respect to the prosecutor’s summation, we note that the remarks made by the prosecutor were not objected to at trial, and therefore, any issues with respect thereto are not preserved for appellate review (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818; People v Brown, 158 AD2d 461; People v Winfield, 154 AD2d 725; People v Boyajian, 148 AD2d 740; People v Crawford, 130 AD2d 678). In any event, the prosecutor’s remarks were a fair response to the defense counsel’s summation (see, People v Sykes, 151 AD2d 523, 524), and as such, the defendant’s argument is without merit (see, People v Galloway, 54 NY2d 396).
Finally, we conclude that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Lawrence, Sullivan and Balletta, JJ., concur.